           Case 1:20-cv-03884-RWL Document 22 Filed 04/01/21 Page 1 of 2

[Type text]                                             U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street
                                 4/1/2021               New York, New York 10007



                                                         April 1, 2021


By ECF
Hon. Robert W. Lehrburger
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                     Re:     Maria Castro v. Commissioner of Social Security,
                             20 Civ. 3884 (RWL)

Dear Judge Lehrburger:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
defendant in the above-referenced action brought pursuant to 42 U.S.C.
§ 405(g), in which Plaintiff challenges a decision to deny Plaintiff’s application for benefits.
Plaintiff consents to the requests made herein.

                I respectfully write to request that the Court issue an order striking from the docket
the administrative record filed in this Social Security matter on March 23, 2021 (Dkt. No. 19). The
reason for this request is that the Social Security Administration and this Office recently learned
that this administrative record contains records pertaining to an individual unrelated to this
litigation. When we informed Plaintiff of this error, Plaintiff’s counsel kindly agreed to delete
their copy of the administrative record and not to view it. Yesterday, this Office filed the corrected
certified administrative record (Dkt. No. 20). We apologize to the Court and Plaintiff for this error.

               In addition, in light of the fact that the corrected certified administrative record was
filed yesterday, I respectfully request an extension of the deadlines set forth in the Court’s January
13, 2021 Order (Dkt. No. 18). Specifically, I request:

       x      an extension of Plaintiff’s deadline to serve a written proposal for settlement on counsel
              for the Commissioner, so that this deadline is 30 days from yesterday’s date, from April
              23, 2021, to April 30, 2021,
       x      a corresponding extension of time for the parties to file a stipulation dismissing,
              remanding, or otherwise resolving the case, or to file a joint letter advising the Court
              that the parties were unable to resolve the case and are proceeding to brief their
              respective positions, from May 24, 2021, to May 31, 2021,
       x      a corresponding extension of time for the Commissioner to file his response (and any
              cross-motion) to Plaintiff’s motion to judgment on the pleadings, from July 23, 2021,
              to July 30, 2021,
                Case 1:20-cv-03884-RWL Document 22 Filed 04/01/21 Page 2 of 2

                                                                                               Page 2


            x    and a corresponding extension of time for Plaintiff to file any reply, from August 13,
                 2021, to August 20, 2021.

                    As aforementioned, Plaintiff consents to these requests. I thank the Court for its
     consideration of these requests.

                                                  Respectfully,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                                   /s/ Elizabeth J. Kim
                                           BY:    ELIZABETH J. KIM
                                                  Assistant U.S. Attorney
                                                  Telephone: (212) 637-2745
                                                  Fax: (212) 637-2750

     cc: Howard Olinsky, Esq. (by ECF)




The parties' requests are granted. Dkt. 19 will be stricken from the record. The new due dates are
as set forth in this letter, with the modification that Plaintiff's deadline for filing a motion for judgment
on the pleadings is also May 31, 2021.




                                                             4/1/2021
